Order entered October 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00788-CV

                                    EBAY INC., Appellant

                                               V.

                              ORIGAMI OWL, LLC, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-01112-2014

                                           ORDER

       We REINSTATE this appeal. In an order dated October 1, 2014, we stayed this appeal

on the parties’ agreed motion. Before the Court is appellant’s unopposed motion to lift the stay.

We GRANT the motion and this appeal will now proceed. Appellant’s brief is due

NOVEMBER 24, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE